Citation Nr: 0639913	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The decedent's report of Philippine military service 
indicates that he had pre-war service from September 1, 1941, 
to December 7, 1941.  He was in beleaguered status from 
December 8, 1941, to January 2, 1942.  He was in no-casualty 
status from January 3, 1942, to March 1, 1945.  His status 
under the Missing Persons Act was terminated on March 1, 
1945, and he had service with the Regular Philippine Army 
from March 2, 1945, to January 24, 1946.

The service document also indicates that from January 3, 
1942, to January 31, 1942, the decedent had alleged POW 
status that was not supported, and from February 1, 1942 to 
March 1, 1945, he was engaged in civilian pursuits and not 
engaged in military activities.  The decedent died in May 
1997.  The appellant is claiming benefits as the decedent's 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  According to the official death certificate, the 
decedent's death in May 1997 was caused by sepsis secondary 
to infectious diarrhea.

2.  At the time of his death, the decedent was not service 
connected for any disabilities.

3.  Infectious diarrhea was not present during service, and 
was not manifested until many years after the decedent's 
discharge from service in 1946.  There is no certified 
evidence that the decedent was a prisoner of war.

4.  The claim for service connection for the cause of the 
decedent's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death, 
nor may incurrence in service be presumed for any disease 
which caused or contributed to cause death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In an August 2004 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  She was 
also advised that VA would obtain all relevant evidence which 
she identified as pertinent to her claim, and that it was her 
responsibility to provide a properly executed release so that 
VA could request any non-governmental records which she 
identified.  The appellant was also specifically asked to 
provide "any evidence in [her] possession that pertain[ed] 
to her claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the August 2004 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Moreover, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires 
more extensive notice in claims for monetary death benefits, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim is 
being denied, such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

For a veteran who was a prisoner of war (POW), the following 
diseases shall be found service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military service: psychosis, any of the 
anxiety states, dysthymic disorder, organic residuals of 
frostbite, post-traumatic osteoarthritis, arteriosclerotic 
heart disease or hypertensive vascular disease, and stroke 
and its complications.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c)(1) (2006).  If a veteran was 
a POW for not less than 30 days, the following diseases shall 
be found service-connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active military service: avitaminosis, beriberi, chronic 
dysentery, helminthiasis, malnutrition, pellagra, any other 
nutritional deficiency, irritable bowel syndrome, peptic 
ulcer disease, peripheral neuropathy, and cirrhosis of the 
liver.  38 C.F.R. § 3.309(c)(2).

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  The death of 
a veteran will be considered as having been due to a service-
connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The evidence of record includes two Affidavits for Philippine 
Army Personnel.  One is undated, and the other is dated in 
January 1946.  Both appear to have been executed by the 
decedent.  When the decedent was asked to provide a 
chronological record of wounds and illnesses incurred from 
December 8, 1941, to the date of return to military control, 
he replied "None" on both forms.  The decedent indicated on 
the form dated in January 1946 that between January 3, 1942, 
and January 31, 1942, he was captured by the Japanese Army 
and held as a POW for one week.  After that, he escaped and 
went home.  On the undated form, the decedent indicated that 
from January 5, 1942, to January 31, 1942, he was captured 
and then escaped.

As noted above, the decedent's May 29, 1997, death 
certificate indicates he died from sepsis, secondary to 
infectious diarrhea.

A December 2003 private hospitalization record shows the 
decedent was admitted in May 1991 and discharged in June 1991 
with a diagnosis of hernia, inguinal.

In a June 2004 written statement, T.L., M.D., indicated he 
first saw the decedent for treatment in 1959.  He saw the 
decedent again in 1960 and 1961.  Next, the decedent sought 
his services in 1990.  In 1990, the decedent's symptoms had 
slightly increased in severity and frequency.  At that time, 
he complained of abdominal pain.  Dr. L indicated that this 
present illness began in service when the decedent was a 
prisoner of war.  He was tortured.  In service, he suffered 
from anorexia.  Since then he developed the symptoms as 
described above.  The decedent was diagnosed in May 1991 with 
an inguinal hernia.  He was admitted to the hospital in May 
1997 with the diagnosis that then led to his death.  The 
diagnoses were peptic ulcer, abdominal abscess, abdominal 
carcinoma, inguinal hernia, and sepsis secondary to 
infectious diarrhea.

In June 2006 Affidavits, C.R. and S.S. stated that they 
served with the decedent.  During their military service, 
they lacked food, and the decedent suffered from inguinal 
hernia, localized edema, right hypothyroden secondary to 
Grave's Disease, and malnutrition.  This was most notable in 
1946 and 1947.

In a June 2006 POW Questionnaire submitted by the appellant, 
she indicated that the decedent was a POW of the Japanese 
Army from January 3, 1942, to January 31, 1942.  She later 
indicated that the date of his release from Japanese forces 
was February 10, 1942.  She stated that the decedent was sick 
and disabled at that time, suffering from a hernia, edema, 
swelling of his legs, and pain in his back.

Based upon the evidentiary record, the Board finds that there 
is a lack of evidence to show that an illness or disease 
incurred in service led to or caused the decedent's death.  
The decedent's service records give no indication that he 
incurred any illness or injuries during that time, as he 
replied "None" when asked on two occasions to list all 
diseases and injuries incurred during his service.

Evaluating the evidence in the light most favorable to the 
decedent and the appellant, the Board finds that he was first 
treated for any disorder in 1959, more than 10 years after 
separation from service.  This, however, is not documented in 
treatment records, but instead contained in a June 2004 
written statement of the decedent's medical history by Dr. L.  
While Dr. L attributes all of the decedent's diagnoses to his 
military service, there is no indication that Dr. L obtained 
the information regarding his service from any source other 
than the decedent and the appellant.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (bare transcription of lay history 
is not transformed into medical evidence simply because it 
was transcribed by a medical professional).  There is no 
indication that Dr. L had reviewed the decedent's service 
records.  Particularly, there is no explanation about how Dr. 
L related the decedent's diagnoses to his military service, 
when the decedent denied incurring any injuries or illnesses 
on two signed Affidavits for Philippine Army Personnel.  Dr. 
L also does not explain how, if the decedent incurred the 
disorder during military service, it led to his death more 
than 50 years after separation.  Therefore, the Board does 
not find this opinion to be probative evidence.  

There is no other medical opinion, and therefore, no 
competent opinion, to relate the decedent's military service 
directly to his death.  The Board recognizes that the 
appellant has offered her opinion that her husband died from 
a disease he incurred during service.  The appellant's 
sincerity is not in question.  However, while the appellant 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the etiology of a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Likewise, the June 2006 Affidavits provided by the 
decedent's fellow soldiers are not probative in proving that 
the decedent incurred the disorder that led to his death 
while in service.  Neither affiant has been shown to have the 
requisite medical knowledge to determine the decedent's 
diagnoses during service or their relation to his death.

With regard to whether the decedent was a POW during service, 
the decedent reported on both of his Affidavits for 
Philippine Army Personnel that he was captured by Japanese 
forces.  On one form, he stated that it was for a week.  The 
other indicated that it was for 26 days.  The official report 
from the service department indicates that the decedent 
alleged POW status for this time period, but this status was 
not supported.  The appellant submitted a POW Questionnaire 
in June 2006, in which she alleged that the decedent was a 
POW from January 3, 1942, to January 31, 1942.

While the official service records show that the decedent's 
claimed POW status is unsupported, the Board finds that, even 
if the decedent were assumed or confirmed to have been a 
prisoner of war, his death was still not be service-
connected.  In particular, the disease which caused his 
death, sepsis secondary to infectious diarrhea, is not listed 
as one of the disabilities that may be presumptively service-
connected for those who have been POWs for any amount of 
time.  See 38 C.F.R. § 3.309(c)(1).  In addition, while 
certain digestive and nutritional deficiencies may be 
presumptively service-connected for veterans who were 
detained as POWs for at least 30 days, neither the appellant 
nor the decedent ever contended that he was detained for that 
period of time.  See 38 C.F.R. § 3.309(c)(2).  In particular, 
the decedent first indicated that he was captured and then 
escaped one week later.  Subsequently, he indicated that he 
was a POW for 26 days.  His wife indicated it was 28 days.  
Therefore, presumptive service connection is not warranted 
for any of these disorders, as related to the decedent's 
contended POW status.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as 
noted above, as a layperson she is not professionally 
competent to opine on matters that require medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Therefore, and for the reasons discussed above, although we 
sympathize with the appellant's loss of her husband, the 
Board finds that a preponderance of the evidence militates 
against a finding that the decedent's death was caused by, or 
the proximate result of, any service-connected disability, 
and there is no reasonable doubt to be resolved.  Gilbert, 
supra.


ORDER

Service connection for cause of death is denied.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


